 Case: 1:21-cv-00142-SJD-KLL Doc #: 7 Filed: 07/27/21 Page: 1 of 1 PAGEID #: 81



                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE SOUTHERN DISTRICT OF OHIO
                                      WESTERN DIVISION


WILLIAM DIXON,                                        Case No. l:21-cv-142


        Plaintiff,                                    Judge Susan J. DIott

   V.                                                 ORDER ADOPTING THE REPORT
                                                      AND RECOMMENDATION AND
MARC THERIAULT.                                       DISMISSING THIS ACTION
                                                      WITHOUT PREJUDICE
        Defendant.




         This matter is before the Court on the Magistrate Judge's Report and Recommendation

(Doc. 6)that Defendant's Motion to Withdraw be granted. No objections have been filed.

         Plaintiff moved to withdraw this action without prejudice to avoid paying filing fees

(Doc. 5), and the Magistrate Judge recommended that the Court grant Plaintiffs motion and

dismiss this action without prejudice pursuant to Federal Rule of Civil Procedure 41(a)(2). The

Court has reviewed de novo the filings in this matter and hereby adopts the Report and

Recommendation (Doc.6).

         Accordingly, Plaintiffs Motion to Withdraw (Doc.5) is hereby GRANTED. The case is

dismissed without prejudice, and this matter shall be tenninaled from the Court's docket.

        IT IS SO ORDERED,

             ,.0
         Dated: i              ^(3^/                UAS!iu/_^. \
                                              Judge Susan J. D\®tt
                                              United States Distnct Court
